Motion to dispense with printing and for an extension of time granted on condition that appellant argues or submits the appeal at the November 1960 Term, beginning October 31, 1960, for which term the appeal is ordered to be placed on the calendar. The appeal will be heard on the original papers (including typed minutes) and on typewritten briefs. The parties are directed to file five copies and serve one copy of their respective briefs. Appellant must serve and file her brief on or before October 17, 1960.